Citation Nr: 1221256	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim for service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia and bipolar disorder, manic.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1981 to February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has since relocated to Arkansas.   

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for a particular acquired psychiatric disorder also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having bipolar disorder, manic.  In light of Clemons, the Board finds that it has jurisdiction over the claims of service connection for paranoid schizophrenia and for bipolar disorder, manic.  This one claim is as stated on the title page of this decision.

The issue of service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia and bipolar disorder, manic, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for a mental disorder, claimed as mental depression and memory loss, was most recently denied in February 1994, was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the February 1994 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disability, claimed as paranoid schizophrenia.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision, in which the RO denied service connection for a mental disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the February 1994 rating decision, the criteria to reopen the claim for service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia, have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103 , 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia.  A decision at this point poses no risk of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 1994 rating decision, the RO denied service connection for a mental disorder, which had been claimed as mental depression and memory loss.  The RO found no new and material evidence had been received regarding the paranoid schizophrenia disorder, noting that the claim had been denied previously by the RO as a pre-existing disorder that had not been aggravated in service.  The Veteran did not perfect an appeal to this decision.  The Veteran also did not submit any new evidence during the one year after February 1994 that could be considered new and material and thus render the February 1994 rating decision not final.  38 C.F.R. 
§ 3.156(b) (2011).  Therefore, the February 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2011).  The Veteran subsequently requested that her claim be reopened in May 2004. 

The evidence of record at the time of the February 1994 rating decision included service treatment records, which included the records from inpatient treatment; private treatment records, including pre-service records dated from 1968 to 1981; post-service private records dated 1982 to 1993, and post-service VA outpatient treatment records, in addition to statements by the Veteran and a statement from her brother.   

The evidence received since the February 1994 rating decision includes lay statements from the Veteran, a friend, brother, and sister reporting that her symptoms were worse after she separated from service.  The statements also include a letter from a VA social worker that indicated an opinion that the Veteran's service made the pre-existing mental disorder worse.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a pre-existing disability that was permanently aggravated by her service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia, is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  As explained above, the Veteran has submitted evidence in the form of lay statements that her symptoms of a pre-existing acquired psychiatric disorder, paranoid schizophrenia, were permanently aggravated by her service.  In addition, a VA social worker, who referred to the Veteran as a client, submitted a statement that opined that the pre-existing mental health disorder was made worse by the Veteran's service.  Additional evidence in the claims file suggests that the Veteran has recently and repeatedly sought VA treatment for her acquired psychiatric disorder, paranoid schizophrenia.  Any such records should be obtained and included in the claims file.  

Further, the Veteran has submitted some private treatment records and the statement of a private clinician as evidence that, post-service, she has been assessed as having bipolar disorder, manic, and that she may have incurred this acquired psychiatric disorder in service.  This private clinician, Dr. Babiak, indicated in his statement that he has been treating the Veteran for several months, as of February 2006.  Dr. Babiak's records are not associated with the claims file.  As these records may be probative regarding the Veteran's acquired psychiatric disorder, claimed as paranoid schizophrenic and as bipolar disorder, manic, the RO should attempt to obtain and associate with the file any records from Dr. Babiak.  Equally, in a February 2009 statement, the Veteran named another clinician from whom she has received mental health treatment, Dr. Kessel, and so, any records from that practitioner should be requested and included in the claims file.  

In statements, the Veteran has indicated her means of support includes income from the Social Security Administration (SSA).  Her references are not clear as to whether the income pertains to disability or income insurance; therefore, the RO should request from the SSA the application and any medical evidence supporting this application and include it in the claims file.  

In her statements, the Veteran contends that while she may have been treated for paranoid schizophrenia prior to service, her private, pre-service clinicians had determined the schizophrenia had resolved, as indicated by her being cleared for entry into service.  However, she contends that her experiences in service aggravated that paranoid schizophrenia and made it worse than it was previously.  

Finally, the Board finds that a VA examination with opinion, with regard to the acquired psychiatric disability claim is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2011).  The Veteran should be provided an examination that addresses whether the paranoid schizophrenia was incurred or aggravated during active service and whether the latter assessed bipolar disorder, manic, was incurred or aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an authorization form for any private medical treatment she received regarding her acquired psychiatric disorders, assessed as paranoid schizophrenia and as bipolar disorder, manic.  In particular an authorization form for any medical treatment records from Dr. Brian Babiak, M.D., 2514 Bert Kouns Ind. Loop, Suite 7, Shreveport, LA, 71118, for treatment that began in November 2005, and for any medical treatment records from Dr. Keith B. Kessel, M.D. 745 Olive Street, Ste 109, Shreveport, LA 71104, should be obtained.  

In addition, request an authorization form for any mental health services provided by the Shreveport Vet Center, Shreveport, LA, as referenced by the August 2005 letter by VA Social Worker Yolanda Burnom.  

Obtain all VA mental health treatment records, to include any inpatient treatment and discharge summary reports, from VAMC Overton Brooks and VAMC Shreveport, LA, and Little Rock, Arkansas, from February 1994 to present.  The Veteran has identified inpatient treatment in 2004 and 2005, and September 2010 (Overton Brooks) and the Veteran has indicated she relocated to Little Rock, Arkansas as of October 2011.  

The RO/AMC should thereafter obtain the identified medical evidence and associate it with the claims file.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and her representative of this so that they will have an opportunity to obtain and submit the records themselves.    

2.  The RO shall attempt to obtain documents concerning the Veteran's application and award for Social Security Administration (SSA) benefits, specifically copies of all medical records and all decisional documents.  The attempt to obtain these SSA records should be documented in the claims file, to include any negative responses. 

3.  After the above referenced treatment reports, private and VA, have been obtained or otherwise accounted for, only then should the Veteran be scheduled for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder, to include aggravation of any pre-existing paranoid schizophrenia.  The claims file must be made available to the examiner in connection with the examination.  Any necessary tests and studies should be performed.

The examiner is advised that a service Report of Medical Examination dated in September 1981 for enlistment purposes reflects that a psychiatric system within normal limits; however, a January 1982 admission summary noted the Veteran sought treatment at the mental hygiene clinic and was later hospitalized.  The claims file contains the inpatient treatment notes for her in-service inpatient treatment, as well as pre-service medical treatment (1968 to 1981) and post-service treatment.  

The record contains as well a February 2006 statement by a private physician, Dr. Babiak, which includes his assessment of bipolar disorder, manic, and his opinion that the Veteran could possibly have been suffering from bipolar disorder in the 1980's, then undiagnosed.  

The examiner should provide an opinion with regard to each question listed below.  A report should be prepared and associated with the Veteran's VA claims folder. 

a. Is it is at least as likely as not (a 50% degree of probability or higher) that the Veteran presently has an acquired psychiatric disorder, claimed as paranoid schizophrenia and as bipolar disorder, manic, that is caused by service.

b. Alternatively, does the evidence of record show that the Veteran's paranoid schizophrenia worsened during service? 

c. If the VA examiner finds that paranoid schizophrenia worsened during service, does the evidence of record clearly and unmistakably show that there was a pre-existing disability and clearly and unmistakably show that any pre-existing condition was not aggravated by service, beyond the natural progression of the disorder? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is asked to comment on the February 2006 opinion statement by Dr. Babiak that the Veteran could possibly have been suffering from a bipolar disorder in the "1980's", in light of the Veteran's service which dated from September 1981 to February 1982.  

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


